        Case 1:18-cv-04438-AT-BCM Document 212 Filed 01/15/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
  MORGAN ART FOUNDATION LIMITED,

                                Plaintiff,

                    -against-

  MICHAEL MCKENZIE, AMERICAN IMAGE ART, JAMIE
  THOMAS, and JAMES W. BRANNAN as Personal Representative of
  the Estate of Robert Indiana,

                                Defendants.
  MICHAEL MCKENZIE and AMERICAN IMAGE ART,
                                                                              Case No.: 1:18-cv-4438-AT-BCM
                                 Counter-Claimants,
                                                                              NOTICE OF CHANGE OF FIRM NAME
                     -against-
                                                                              AND ADDRESS FOR JOHN D.
                                                                              FRUMER, ESQUIRE, COUNSEL TO
  MORGAN ART FOUNDATION LIMITED,
                                                                              JAMIE L. THOMAS
                                 Counterclaim Defendant.
  JAMES W. BRANNAN as Personal Representative of the Estate of
  Robert Indiana,

                                 Counter-Claimant,

                     -against-

  MORGAN ART FOUNDATION LIMITED, FIGURE 5 ART LLC,
  SHEARBROOK (US), LLC, RI CATALOGUE RAISONNÉ LLC, and
  SIMON SALAMA-CARO,

                                 Counterclaim Defendants.
  MICHAEL MCKENZIE and AMERICAN IMAGE ART,

                             Cross-Claimants,

                     -against-

  JAMIE THOMAS and JAMES W. BRANNAN as Personal
  Representative of the Estate of Robert Indiana,

                                Crossclaim-Defendants.




        NOW COMES John D. Frumer, Esquire, of the law firm of Law Office of John D. Frumer, counsel to

Jamie L. Thomas, and due to change of firm name and address respectfully requests that copies of all future

documents, papers, notices and pleadings be served upon Mr. Frumer at:
        Case 1:18-cv-04438-AT-BCM Document 212 Filed 01/15/20 Page 2 of 2



      John D. Frumer
      Law Office of John D. Frumer
      199 Wells Avenue
      Suite 301
      Newton, MA 02459
      Phone: 617-233-9147
      Fax: 617-854-8311
      jdfrumer@frumerlaw.com




  Dated: New York, New York                                       JOHN D FRUMER
         January 15, 2020

                                                                  By:/s/ John D Frumer____________________
                                                                  John D. Frumer (Pro Hac Vice)
                                                                  Law Office of John D. Frumer
                                                                  199 Wells Avenue
                                                                  Suite 301
                                                                  Newton, MA 02459
                                                                  Phone: 617-233-9147
                                                                  Fax: 617-854-8311
                                                                  jdfrumer@frumerlaw.com

                                                                  Attorneys for Jamie L. Thomas




                                          CERTIFICATE OF SERVICE

          I hereby certify that on January 15, 2020 I filed a copy of the foregoing by electronic means with the
United States District Court for the Southern District of New York using the CM/ECF system, which will send
notification to counsel of record.


                                                      /s/ John D. Frumer
                                                      John D. Frumer
